Citation Nr: 1328816	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to an initial evaluation in excess of 30 percent prior to May 1, 2009 and in excess of 50 percent from May 1, 2009 for post traumatic stress disorder (PTSD).    

3.  Entitlement to an compensable evaluation for hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to June 1970.  Service records show that he was awarded a Combat Action Ribbon and a Purple Heart.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in November 2007, February 2009, February 2010, May 2010, and November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that within 90 days of the certification of the appeal to the Board, the Veteran requested a hearing before the Board at the local RO.  See the VA Form 9 dated in June 2013.   

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  The Veterans Law Judge who conducts the hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2012).  To ensure full compliance with due process requirements, a remand is required to schedule a Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule a Board personal hearing to be held at the RO before a Veterans Law Judge per the Veteran's request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

